Lawrence, Judge.
There was no appearance on behalf of plaintiffs when the above-enumerated appeal for a reappraisement was called for hearing. The court thereupon ordered the case submitted.
It is provided by the rules of the court that in such an instance; after the opposite party has had an opportunity to present evidence on the issues, the case may be decided by the court on the record before it.
Accordingly, I have examined the record in the present appeal for a reappraisement and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold, therefore, that the proper value of the merchandise is the value returned by the appraiser.
Judgment will be entered accordingly.